Brown, J.
(concurring) — State v. Roberts, 142 Wn.2d 471, 14 P.3d 713 (2000), a case undecided when the trial court ruled, casts decision making in ER 804(b)(3) situations, like here, in a light favoring a defendant’s right to present a defense. Roberts creates a presumption of reliability because confrontation is not an issue when a codefendant’s incriminating statements are offered by the defense. I write to emphasize that when the Gee factors are evenly balanced, as here, the presumption of reliability logically controls. State v. Gee, 52 Wn. App. 357, 760 P.2d 361 (1988). When the factors are not evenly balanced on the side of exclusion, then trial judges must indicate the balancing weighs heavily for exclusion.
In fairness to the trial court, and with compassion for all facing the rigors of retrial, Roberts was not before the trial court. Now, more than an evidence issue is involved. A court must consider a defendant’s constitutional right to present a defense. State v. Rehak, 67 Wn. App. 157, 162, 834 P.2d 651 (1992), cert. denied, 508 U.S. 953 (1993). Roberts creates a legal presumption of admissibility. Roberts, 142 Wn.2d at 497. For trial courts, after the Gee weighing process, the probative value of evidence must still be balanced against the unfair prejudicial effect under ER 403, and then the next step is to consider the defendant’s right to present a defense in light of the presumption of admissibility.
Review denied at 145 Wn.2d 1013 (2001).